NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUOHUI CHEN,                                    No.    21-70383

                Petitioner,                     Agency No. A208-723-269

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Guohui Chen, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order summarily dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture. Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

BIA’s decision to summarily dismiss an appeal. Singh v. Gonzales, 416 F.3d 1006,

1009 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in summarily dismissing Chen’s appeal

where his notice of appeal failed to identify specific reasons for challenging the

IJ’s decision, and where Chen indicated on his notice of appeal that a separate

written brief would be filed but he failed to do so. See 8 C.F.R.

§§ 1003.1(d)(2)(i)(A), (E), 1003.3(b); Garcia-Cortez v. Ashcroft, 366 F.3d 749,

752 (9th Cir. 2004) (the BIA may summarily dismiss an appeal if a noncitizen

“submits no separate written brief or statement to the BIA and inadequately

informs the BIA of what aspects of the decision were allegedly incorrect and why”

(internal quotation marks and citation omitted)).

      We lack jurisdiction to consider the challenges to the IJ’s decision Chen

raises in his opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    21-70383